DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on 16 February 2021 is acknowledged. Applicant also elected without traverse Groups A-1 (wherein the initiator can enable polymer growth through ATRP) and B-1 wherein the polymer coating can be formed by measuring the backpressure over time during the forming step. However, Applicant has not identified which claims are directed to non-elected Groups A-2, A-3, B-2, and B-3. The Examiner has determined that Claim 7 is directed to reversible addition fragmentation chain transfer (Group A-2), and Claim 15 is directed to growth of a peptide through solid-phase peptide synthesis or growth of oligonucleotide chains (Group A-3). Therefore, Claims 7 and 15 are withdrawn.
Claim Status
Claims 1-20 are pending in the current application. Claims 7 and 15-20 have been withdrawn.
Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  
With regard to Claim 6, line 1, replace “farming” with “forming”.  
With regard to Claim 13, line 2, please add “nm” after “1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 8, lines 1-2, “wherein the step of forming a polymer atom-transfer radical polymerization” is not clear. The Examiner suggests “wherein the step of forming a polymer comprises atom-transfer radical polymerization” for Applicant’s consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricker (US 2007/0090034).

    PNG
    media_image1.png
    656
    403
    media_image1.png
    Greyscale

With regard to Claim 1, Ricker discloses a substrate for retaining particulate packing medium within a chromatography column (Abstract). Ricker discloses a method of preparing a chromatography column, comprising (i) packing the chromatography column with support particles to form packed support particles within said column ([0022], in one method of forming the substrate in situ, a sintered stainless steel frit is positioned at one end of the column and the column is packed with packing medium). Ricker discloses (ii) forming a polymer coating on the packed support particles ([0017], 
With regard to Claim 2, Ricker discloses wherein the support particles comprise silica ([0017]).
With regard to Claim 4, Ricker discloses further comprising introducing a pre-polymer solution to the packed support particles ([0022], tetraethyl orthosilicate (TEOS) or other organic polymer precursor (pre-polymer solution) is placed in the column after packing the column with the particles of the packing medium).
With regard to Claim 5, Ricker discloses wherein the step of forming a polymer coating comprises growing the polymer coating on the packed support particles ([0022], TEOS or other polymer precursor polymerizes with the particles of the packing medium to form the porous substrate).
With regard to Claim 10
With regard to Claim 12, Ricker discloses wherein the polymer comprises acrylamides or methacrylates ([0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ricker (US 2007/0090034), as applied to the claims above, in view of Nagase (US 2014/0124445).
With regard to Claims 3 and 8, Ricker discloses all the limitations in the claims as set forth above. Ricker discloses that the silica particles may be polymerized by the addition of tri-functional silanes, orthosilicates, or acrylates ([0017]). However, Ricker is silent to wherein the support particles comprise an initiator for polymerization (Claim 3), wherein the step of forming a polymer atom-transfer radical polymerization, and wherein the initiator is (chloromethylphenylethyl)trimethoxysilane (Claim 8).
Nagase discloses a temperature responsive monolithic porous material that comprises a polymer being immobilized to a surface of the porous material at a high density by binding an atom transfer radical polymerization initiator to a surface of the porous material and inducing a growth reaction of the polymer (Abstract). Nagase discloses that both silica beads and monolithic silica may have an initiator fixed to the respective porous surfaces ([0026]). Nagase discloses that the initiator to be used in the process is not particularly limited, but examples include 2-m/p-chloromethylphenylethyl trimethoxysilane ([0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the support particles of Ricker to comprise an initiator for polymerization (Claim 3), wherein the step of forming a polymer atom-transfer radical polymerization, and wherein the initiator is (chloromethylphenylethyl)trimethoxysilane (Claim 8), as taught by Nagase, since immobilization of an initiator on the surface of 
With regard to Claim 9, Ricker discloses all the limitations in the claims as set forth above. Ricker discloses that the polymer precursor may include acrylamide ([0020]). However, Ricker is silent to wherein the support particles comprise an initiator on a surface of the support, and wherein the step of forming a polymer coating comprises growing the polymer coating on the surface of the packed support particles.
Nagase discloses a temperature responsive monolithic porous material that comprises a polymer being immobilized to a surface of the porous material at a high density by binding an atom transfer radical polymerization initiator to a surface of the porous material and inducing a growth reaction of the polymer (Abstract). Nagase discloses that both silica beads and monolithic silica may have an initiator fixed to the respective porous surfaces ([0026]). Nagase discloses that initiators such as (chloromethylphenylethyl)trimethoxysilane may be used for when N-alkyl-substituted (meth)acrylamide derivative is selected as the polymer to be polymerized ([0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the support particles of Ricker comprise an initiator on a surface of the support, and wherein the step of forming a polymer coating comprises growing the polymer coating on the surface of the packed support particles, as taught by Nagase, since immobilization of an initiator on the surface of porous silica beads and subsequent polymerization of the beads would have yielded predictable results for polymerization of the silica particles of Ricker using polymer precursors identified in Ricker.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ricker (US 2007/0090034), as applied to the claims above, in view of Rahane (US 2015/0298097).
With regard to Claim 6, Ricker discloses all the limitations in the claims as set forth above. Ricker discloses that the polymer precursor may include methacrylates ([0020]). However, Ricker is silent to wherein the step of forming a polymer comprises activators generated by electron transfer and atom-transfer radical polymerization.
Rahane discloses new separation materials with improved binding capacity (Abstract). Rahane discloses that a robust technique for polymerization is referred to as activator generated by electron transfer atom transfer radical polymerization (AGET ATRP) ([0076]-[0077]). Rahane discloses that methacrylate monomers may be polymerized using AGET ATRP on hydroxyl group providing surfaces ([0084]). The Examiner notes that hydroxyl group providing surfaces include silica particles.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the step of forming a polymer comprises activators generated by electron transfer and atom-transfer radical polymerization, as taught by Rahane, since AGET ATRP is a robust technique for polymerization that would polymerize polymer precursors identified by Ricker.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricker (US 2007/0090034), as applied to the claims above.
With regard to Claim 11, Ricker discloses all the limitations in the claims as set forth above. Ricker discloses that stationary phase packing medium has highly uniform layers which ensure a uniform flow of the transport liquid and sample through the column to promote effective separation of the sample constituents ([0005]). Ricker 
However, Ricker is silent to wherein the polymer coating has a substantially uniform density throughout the packed support particles.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the polymer coating has a substantially uniform density throughout the packed support particles, in order to ensure a uniform flow of the transport liquid and sample through the column including the frit to promote effective separation of the sample constituents.
With regard to Claim 13, Ricker discloses all the limitations in the claims as set forth above. Ricker discloses that the TEOS polymerizes with the particles of the packing medium to form the porous substrate, which is used as the frit ([0022]).Ricker discloses that the preferred frit thickness range of between about 5 microns and 250 microns is for columns with diameters between 25 and 500 microns ([0022]). Furthermore, Ricker discloses that the polymerization of the TEOS polymer precursor is effected by controlling the pH of the TEOS ([0022]). However, Ricker is silent to wherein the thickness of the polymer coating is about 1 to 100 nm.
As the total frit thickness is a variable that can be modified, among others, by controlling the thickness of the polymer coating, by controlling the polymerization of TEOS, the precise thickness of the polymer coating would have been considered a result effective variable by one having ordinary skill in the art at the time the invention Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the thickness of the polymer coating by controlling the polymerization of TEOS in the method of Ricker in order to obtain the desired overall frit thickness (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ricker (US 2007/0090034), as applied to the claims above, in view of Keng (US 2015/0152206).
With regard to Claim 14, Ricker discloses all the limitations in the claims as set forth above. However, Ricker is silent to further comprising measuring the back pressure over time during the step of forming a polymer coating.
Keng discloses a novel multistep procedure for preparation of polymer monoliths for use in solvent exchange (Abstract). Keng discloses that the backpressure of the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further comprise measuring the back pressure over time during the step of forming a polymer coating in the method of Ricker, as taught by Keng, as a measure of the degree of polymerization of the silica particles for forming a frit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777